Case: 2:20-cv-02184-ALM-CMV Doc #: 14 Filed: 09/14/20 Page: 1 of 4 PAGEID #: 131




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

OUMAR NZEYIMANA,
                                               CASE NO. 2:20-CV-2184
       Petitioner,                             CHIEF JUDGE ALGENON L. MARBLEY
                                               Magistrate Judge Chelsey M. Vascura
       v.

WILLIAM BARR, et al.,

       Respondents.

                             REPORT AND RECOMMENDATION

       Petitioner, a citizen of Burundi, filed this petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 and motion for injunctive and declaratory relief seeking his immediate release

from the custody of Immigration and Customs Enforcement (“ICE”). He asserts that his

continued detention violated Zadvydas v. Davis, 533 U.S. 678 (2001) and the Eighth Amendment

due to the impact of COVID-19. However, the record reflects that, on September 1, 2020,

Petitioner was removed from the United States to Burundi pursuant to his final removal order.

(Declaration of Luke Affholter, ECF No. 13-3, PAGEID # 127-28; Warrant of

Removal/Deportation, ECF No. 13-4, PAGEID # 129-30.) Thus, Petitioner no longer remains in

federal custody. As a result, this Court lacks jurisdiction to grant relief.

                                         I.      DISCUSSION

       Pursuant to 28 U.S.C. § 2241(a) a writ “of habeas corpus may be granted by the Supreme

Court, any justice thereof, the district courts and any circuit judge within their respective

jurisdictions.” “Section 2241 affirmatively grants federal courts the power to issue writs of

habeas corpus to prisoners being held ‘in violation of the Constitution or laws or treaties of the

United States.’” Rice v. White, 660 F.3d 242, 249 (6th Cir. 2011) (quoting § 2241(c)). The
Case: 2:20-cv-02184-ALM-CMV Doc #: 14 Filed: 09/14/20 Page: 2 of 4 PAGEID #: 132




United States Supreme Court has affirmed the jurisdiction of courts to consider habeas claims

arising out of immigration detention. See Ly v. Hansen, 351 F.3d 263, 266 (6th Cir. 2003)

(citing Zadvydas v. Davis, 533 U.S. 678, 688 (2001)). “Despite statutory restriction of court

review regarding many immigration matters, a petition for writ of habeas corpus under section

2241 is appropriate for raising statutory and constitutional challenges to post-removal detention

by the ICE.” Estenor v. Holder, No. 1:11-cv-743, 2011 WL 5572596, at *2 (W.D. Mich. Oct.

24, 2011) (citing Zadvydas, 533 U.S. at 688; Ly, 351 F.3d at 266). See also Jiang Lu v. U.S.

ICE, 22 F.Supp.3d 839, 841 (N.D. Ohio 2014) (“Federal courts have habeas jurisdiction to

examine the statutory and constitutional bases for an immigration detention unrelated to a final

order of removal.”) (citing Demore v. Kim, 538 U.S. 510, 517–18 (2003)).

       Once a habeas petitioner has been released from custody, however, the Court must

determine “whether petitioner’s subsequent release caused the petition to be moot because it no

longer presented a case or controversy under Article III. § 2, of the Constitution.” Beiruti v.

Clawson, No. 1:08–cv–443, at *2 (W.D. Mich. Feb. 6, 2009) (quoting Spencer v. Kemna, 523

U.S. 1. 7 (1998)). In order to meet the case or controversy requirement, a petitioner who has

been released from the detention challenged in the petition must establish some concrete and

continuing injury or collateral consequences aside from the now-ended incarceration that can be

addressed by the habeas corpus petition. Id. (citing Spencer v. Kemna, 523 U.S. at 7–8). The

deportation of a habeas petitioner during the pendency of a habeas proceeding challenging the

removal proceedings will deprive the district court of jurisdiction over the case unless the

petition seeks relief from enduring and significant collateral consequences of the deportation,

Zundel v. Berrong, 106 F. App’x 331, 334-35 (6th Cir. 2004) (citing Spencer v. Kemna, 523 U.S.

at 7); see also Ali v. I.N.S. 2010 WL 3001901, at *2 (N.D. Ohio July 9, 2010) (no subject-matter



                                                 2
Case: 2:20-cv-02184-ALM-CMV Doc #: 14 Filed: 09/14/20 Page: 3 of 4 PAGEID #: 133




jurisdiction once a petitioner has been removed from the United States and seeks no relief based

on collateral consequences). Even a notice that re-entry into the United States will be barred

does not serve as a collateral consequence of deportation sufficient to support continued

jurisdiction because the warning, without more, has “no relevant legal force.” Zundel v. Holder,

687 F.3d 271, 278 (6th Cir. 2012) (quoting United States v. Perez-Torres, 15 F.3d 403, 406 (5th

Cir. 1994)).

       Here, Petitioner seeks release from his allegedly unlawful detention and does not allege

any collateral consequences of his removal. The record reflects that Petitioner has been removed

from the United States. In light of Petitioner’s release from ICE detention and removal from the

United States, the case no longer presents an actual case or controversy. See Conteh v. United

States Attorney General, No. 2:17-cv-0958, 2018 WL 1587452 (S.D. Ohio Apr. 2, 2018). The

Court therefore lacks subject-matter jurisdiction to consider the habeas corpus petition.

                                       II.     DISPOSITION

       For the reasons set forth above, it is RECOMMENDED that Respondent’s Motion to

Dismiss (ECF Nos. 10, 13) be GRANTED and that this action be DISMISSED. Petitioner’s

motions for declaratory and injunctive relief (ECF No. 5) are DENIED as moot.

                              PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in



                                                 3
Case: 2:20-cv-02184-ALM-CMV Doc #: 14 Filed: 09/14/20 Page: 4 of 4 PAGEID #: 134




part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.



                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 4
